 



Exhibit 10.30

TriPath Imaging, Inc. 2005 Bonus Plan

On January 26, 2005, the Compensation Committee of the Board of Directors of
TriPath Imaging, Inc. (the “Company”) approved the terms of a bonus plan for
fiscal year 2005 (the “2005 Bonus Plan”). All employees (other than employees
who are covered by a sales compensation or commission-based plan) are eligible
to participate in the 2005 Bonus Plan, including all of the Company’s executive
officers.

Under the 2005 Bonus Plan, the payment of bonus compensation, if any, will be
based on the achievement of objective corporate goals. The objective corporate
performance goals for each participant will be based on the Company’s 2005
revenues, as well as quarterly and annual earnings per share. Bonuses will be
payable in cash, options or a combination thereof.

Under the 2005 Bonus Plan, the potential payout of bonus compensation may range
from 0% to a maximum of 100% of the bonus target. The bonus target for
participants in the 2005 Bonus Plan will be based on a percentage of base salary
dependent on the level of responsibility within the Company. The bonus target
for each of the Company’s executive officers is set forth below.

      Executive Officer   Bonus Target (% of Base Salary)
Paul R. Sohmer, M.D.
  60%
President and Chief Executive Officer
   
 
   
Stephen P. Hall
  40%
Senior Vice President, Chief Financial Officer
   
 
   
Ray W. Swanson, Jr.
  50%
Senior Vice President of Commercial Operations
   
 
   
Johnny D. Powers, Ph.D.
  50%
Senior Vice President and General Manager of TriPath Oncology
   

 